Title: To George Washington from Henry Laurens, 29 August 1778
From: Laurens, Henry
To: Washington, George


          
            Dear sir.
            Philadelphia 29th Augt 1778
          
          I did my self the honour of writing to Your Excellency yesterday by Jones to which I
            beg leave to refer.
          this Morning upon enquiry I was confirmed in my belief that the former Camp Committee
            had made no application to Congress for Gold or Silver to be deposited in Your
            Excellency’s hands for public uses, wherefore I suggested to two or three Members the
            necessity & utility of establishing such a fund & prevailed upon one of
            the Gentlemen to move the House for that purpose, the motion was accepted, &
            without a pause, the sum of five hundred Guineas voted, these I shall presently receive
            & if possible convey them to Your Excellency under the protection of Capt.
            Josiah Stoddard of the Light Dragoons.
          I have just received new addresses to Congress from the British Commissioners at New
            York—Govr Johnstone, in graceless & almost scurrilous terms without exonerating
            himself from the charges alleged against him submits to the Decree of Interdiction
            lately pronounced by Congress, Nor do the Gentlemen, late his Coadjutors so highly
            resent the proceedings on our part as to refuse to treat without the support of the
            Governor’s name.
          
          Your Excellency will judge best from their respective performances on the present
            occasion, Copies of which shall accompany this Letter.
          I take the liberty of inclosing with the present dispatches a Letter directed to Lieutt
            Colo. Laurens under a flying Seal & of requesting Your Excellency to peruse a
            paragraph contained in it which speaks of a Monsr Galvan.
          Monsr Girard is exceedingly affected by the late determinations on the Water near Rhode
            Island & has communicated his sentiments to me with great candor. Good accounts
            from General Sullivan will do more towards recovering him from a slight intermittent
            which really seized that Gentleman immediately after he had received Monsr Chouin’s
            Letter, than four Ounces of Bark—indeed I never saw
            people in general more anxious than my acquaintances are, under the present
            suspense—within the next two hours I make no doubt there will be fifty enquirers for
            news within this door. I remain with the utmost Regard Dear sir Your Excellency’s
            Obliged & hum. servt
          
            Henry Laurens private
          
        